t c memo united_states tax_court jose de jesus martinez and evangelina martinez petitioners v commissioner of internal revenue respondent docket no 19209-08l filed date ralph c mcbride for petitioners kristen nygren for respondent memorandum opinion goldberg special_trial_judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or this case is before the court on respondent’s motion for summary_judgment as supplemented requesting an adjudication that respondent’s determination to sustain a levy on petitioners’ assets to collect their unpaid federal_income_tax liabilities for and was not an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioners resided in georgia at the time they filed their petition they timely filed joint federal_income_tax returns for and the internal_revenue_service irs subsequently examined the returns as a result the irs mailed to each petitioner duplicate joint notices of deficiency dated date determining federal_income_tax deficiencies of dollar_figure dollar_figure dollar_figure and civil_fraud penalties under sec_6663 of dollar_figure dollar_figure and dollar_figure for and respectively the irs mailed the deficiency notices by certified mail to petitioners’ residence in georgia which is the same address listed on their petition petitioners did not file a petition with the court in response to the notices of deficiency therefore on date the irs assessed the income_tax deficiencies and fraud penalties as set forth in the notices of deficiency plus statutory interest on date respondent sent petitioners a notice_of_intent_to_levy and right to a hearing under sec_6330 with respect to petitioners’ unpaid income_tax liabilities for and in response petitioners’ attorney ralph c mcbride filed on petitioners’ behalf a form request for a collection_due_process or equivalent_hearing on the form mr mcbride stated that petitioners disagreed with the levy and that they proposed as a collection alternative an offer-in- compromise on the ground that we are presently working with irs through mrs todd see copy of cover ltr sent by certified mail apparently mr mcbride was attempting to resolve the underlying liability issues with ms todd the irs auditor in holtsville new york the irs referred petitioners’ request for a collection hearing to dan kelly a tax examining technician because mr mcbride was unable to resolve the matter with ms todd he requested that the irs refer the matter to an appeals officer the irs subsequently assigned the case to settlement officer shirley j rivers in the memphis tennessee appeals_office on date mr mcbride called ms rivers and requested a face-to-face hearing with her or someone at a local irs office the irs complied by reassigning the case to settlement officer t w duvall in the atlanta georgia appeals_office settlement officer duvall sent a letter dated date to petitioners with a copy to mr mcbride acknowledging receipt of their request for a collection hearing and scheduling a telephone conference for date mr duvall’s letter stated that he had to consider whether the irs met all requirements of any applicable law or administrative procedure and any nonfrivolous issue petitioners wished to discuss such as collection alternatives and challenges to the appropriateness of the collection action the letter contained language stating that he could consider the underlying tax_liability only if petitioners had not otherwise had an opportunity to dispute the liability with appeals or did not receive a notice_of_deficiency mr duvall stated that in petitioners’ case because they had previously had an opportunity to dispute the liability they are precluded from raising their liability again as an issue further he emphasized that before he could consider alternative collection methods such as an installment_agreement or an offer-in- compromise petitioners had to send a completed form 433-a collection information statement for wage earners and self- employed individuals a form 433-b collection information statement for businesses with all required attachments and a credit report similarly mr duvall wrote that he could not consider collection alternatives unless petitioners were currently in compliance with federal_income_tax laws on date the date of the scheduled telephone conference mr mcbride called mr duvall and stated that on petitioners’ behalf he had filed a petition with the tax_court presumably for and and would like to discuss the underlying income_tax liabilities and or collection alternatives mr duvall replied that he was unable to discuss any of the underlying adjustments that resulted in the assessed taxes further mr duvall told mr mcbride that petitioners still needed to submit a completed form 433-a with all the required attachments and a credit report before he could consider an offer-in-compromise after the telephone conference mr duvall checked the tax_court web site to see whether petitioners had filed a petition and found no record of a petition filed by them on date mr mcbride provided mr duvall with petitioners’ financial information and a form 656-l offer_in_compromise doubt as to liability for petitioners’ federal_income_tax liabilities for and mr duvall reviewed the financial information petitioners submitted and determined that they had over dollar_figure of net equity in assets that they could use to pay the outstanding liabilities on date mr mcbride submitted some additional financial information but he did not propose any new collection alternatives after completing its review of the case the appeals_office mailed petitioners a notice_of_determination dated date sustaining the proposed levy action in response petitioners filed a petition on date stating that they disagreed with the irs determination because the conclusions reached by the examiner are not supported by evidence supporting documentation submitted by taxpayer and the return preparer were ignored by the examiner discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 since petitioners did not present any facts and acknowledged certain facts respondent alleged in his motion we rely on respondent’s version of the facts we conclude that there is no dispute about any material fact and accordingly the issue may be decided on the basis of a summary_judgment motion if a taxpayer neglects or refuses to pay a federal_income_tax liability within days after notice_and_demand for payment the commissioner may collect the tax by levy upon the person’s property sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives such as an offer-in- compromise sec_6330 a taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see sec_6330 see also 131_tc_197 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 the tax_court is a court of limited jurisdiction and the court may exercise jurisdiction only to the extent expressly authorized by congress 66_tc_61 we review a collection determination under an abuse_of_discretion standard when the underlying tax_liability is not in issue 114_tc_176 under the abuse_of_discretion standard petitioners are required to show that respondent’s actions were arbitrary capricious or without sound basis in fact see 114_tc_604 we will now apply the law to the present facts and circumstances the only issue petitioners raise in the petition is their disagreement with the appeals office’s determination precluding them from contesting the validity of the underlying tax_liabilities at the collection hearing furthermore an offer-in- compromise based on doubt as to liability is likewise precluded if sec_6330 applies 129_tc_178 in analyzing this matter we note at the outset that the appeals officer complied with all of the procedural requirements before and after the collection hearing furthermore petitioners failed to provide all of the information the appeals officer requested and did not provide a serious collection alternative mr mcbride argues that petitioners filed a petition with the court in response to the date duplicate notices of deficiency but for some unexplained reason it was not filed by the court to prove his contention mr mcbride provided a copy of a certified mail receipt showing that the court received a document however the date stamped on the receipt is date the same date the court filed the petition in this case clearly the receipt does not support mr mcbride’s assertion that the certified mail receipt is proof that the document received by the court on date was a petition contesting the deficiency notices dated date similarly the court received two other pieces of evidence from mr mcbride through which he intended to prove that petitioners had filed a petition in response to the notices of deficiency a copy of an undated handwritten petition signed by him contesting the determination in the date deficiency notices and a copy of an undated typed petition signed by petitioners however petitioners and mr mcbride failed to prove that they filed either document with the court and therefore the evidence is unpersuasive in summary the duplicate notices of deficiency for and the proverbial ticket to tax_court gave petitioners an opportunity to dispute the underlying federal_income_tax liability for those years however because petitioners received the notices of deficiency and failed to file a petition in response to the notices sec_6330 precluded them from contesting the validity of the underlying tax_liability during their collection hearing and likewise precludes them from raising the underlying liability anew in this proceeding thus for all of the foregoing reasons with no material facts in dispute and viewing the facts in a light most favorable to petitioners the parties opposing the summary_judgment motion we hold that the appeals office’s determination to sustain the proposed levy was not an abuse_of_discretion to reflect the foregoing an appropriate order and decision will be entered for respondent
